         Case 2:20-mc-00126-DMG-E Document 5 Filed 10/14/20 Page 1 of 1 Page ID #:76




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
OLEGS FILS                                                        CASE NUMBER

                                                                                   MC 20-000126 DDP (Ex)
                                                   PLAINTIFF(S)
                            v.
OCEAN AVENUE LLC
                                                                             ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      October 14, 2020
      Date                                                  United
                                                            Un
                                                             nit
                                                               ited
                                                                teed
                                                                   d States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge Dolly M. Gee                            for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      DMG             after the case
number in place of the initials of the prior judge so that the case number will read 2:20-mc-00126-DMG (Ex) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
